Citation Nr: 0838794	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  07-13 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rate of pension benefits based on 
education expenses.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefit sought on 
appeal.  In a February 2007 letter the RO notified the 
veteran of the RO's amendment of the veteran's disability 
pension award.  This notification included a report of 
expenses paid and allowable for deduction from countable 
income for purposes of determining the disability pension 
award.  The veteran has filed a timely appeal to the Board 
with respect to the listed allowable expenses for education, 
which amounted to $0.00.  


FINDING OF FACT

The veteran's expenses for tutoring were not incurred 
pursuant to a course of education or vocational 
rehabilitation.


CONCLUSION OF LAW

An increased rate of pension benefits based on education 
expenses is not warranted. 38 C.F.R. § 3.272 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  This made several amendments to 
the law governing certain VA claims, to include redefining 
VA's duty to assist and notification obligations. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

However, it is unclear whether these changes are applicable 
to claims such as the one decided herein. Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).

Regardless, the Board finds that all evidence necessary to 
adjudicate the claim has been provided, and no prejudice 
exists to the claimant by deciding the claim. Specifically, 
the information needed to decide the claim is based upon 
reported income and expenses. The veteran was able to list 
his expenses on his eligibility verification report for 2007 
and associated statements.  The only issue in this case is 
whether the expenses which were denied can be considered in 
determining the veteran's countable annual income for 
pension.  He has referred to specific expenses that he says 
should be considered in a determination of his countable 
annual income.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits. See Dingess, supra; Mayfield v. 
Nicholson, 19 Vet. App. 220 (2005); see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

In addition, there are some claims to which VCAA does not 
apply. Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  
One such claim is where, as here, there is no dispute as to 
the facts, and the law is dispositive.  Mason v. Principi, 16 
Vet. App. 129 (2002).  The Court has held that the VCAA does 
not affect matters on appeal when the question is limited to 
statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Thus, the Board concludes that no further 
action is necessary under the VCAA, since all evidence needed 
to adjudicate the claim is of record.

II.  Analysis

Disability pension will be paid to a veteran of a period of 
war who meets statutorily-defined service, net worth, and 
annual income requirements; and who is permanently and 
totally disabled from non service-connected disability not 
the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 
1521 (West 2002).

Provided certain provisions are met, there will be excluded 
from the amount of an individual's annual income any 
unreimbursed amounts which have been pain within the 12-month 
annualization period for medical expenses regardless of when 
the indebtedness was incurred.  An estimate based on a clear 
and reasonable expectation that unusual medical expenditures 
will be realized may be accepted for the purpose of 
authorizing prospective payments of benefits subject to 
necessary adjustment in the award upon receipt of an amended 
estimate, or after the end of the 12-month annualization 
period upon receipt of an eligibility verification report. 38 
C.F.R. § 3.272(g).

Amounts equal to expenses paid by a veteran or surviving 
spouse pursuing a course of education or vocational 
rehabilitation or training, to include amounts paid for 
tuition, fees, books, and materials, are deductible from 
income for the purposes of determining the amount of pension 
to be awarded the recipient.  38 C.F.R. 
§ 3.272(i).

The underlying facts are not in dispute.  In January 2007, 
the veteran submitted an eligibility verification report.  He 
also submitted a Statement in Support of Claim in which he 
claimed education expenses.  He said that he had paid $550.00 
for a tutor for computer/internet lessons, to assist in 
communications necessitated by his oral communication problem 
due to a laryngectomy.  The veteran explained that he 
requires the use of an assistive device ("servox") to speak.  
He has not claimed that this device required repair.  

The Board does not deny the veteran's need for his training 
in the use of the computer/internet for communication 
purposes, however, the expenses he incurred to receive 
lessons in use of the computer/internet are not medical or 
educational expenses within the meaning of the applicable 
regulations.  Under the circumstances of this case, the Board 
does not find that computer training is a medical expense.  
And the veteran has not argued that the computer tutoring 
expenses were incurred while pursuing a course of education 
or vocational rehabilitation.  The regulation authorizes such 
expense only when that criterion is met.

The Board concludes, accordingly, that there is no basis on 
which the veteran's claim may be granted.  In Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994), the Court held that in a 
case where the law is dispositive of the claim, as it is 
here, the case  should be denied because of lack of legal 
entitlement under the law.


ORDER

An increased rate of pension benefits based on education 
expenses is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


